DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180248264) in view of Xue et al. (US 20200373669).
Regarding claim 1:
Chen et al. disclose (in Figs. 1 and 4-6) an antenna structure (100) comprising: a housing (11), the housing (11) comprising a metallic side frame (113), a metallic middle frame (111), and a metallic back board (112), the metallic middle frame (111) positioned parallel to the metallic back board (112), the metallic side frame (113) positioned at a periphery of the metallic back board (112), wherein the metallic side frame (113) defines a first gap (122) and a second gap (119), the metallic back board (112) defines a slot (118), the slot (118), the first gap (122), and the second gap (119) divide a first radiation portion (H1) from the metallic side frame (113), the metallic side frame (113) positioned between the first gap (122) and the second gap (119) forms the first radiation portion (H1); a first feed portion (F1); a second feed portion (F3), the second feed portion (F3) positioned apart from the first feed portion (F1).
Chen et al. is silent on that the first feed portion and the second feed portion both electrically connected to the first radiation portion for feeding current and signal to the first radiation portion; wherein when the first feed portion supplies a current, the current flows through the first radiation portion, toward the second gap to excite a first working mode and generate a radiation signal in a first radiation frequency band; when the second feed portion supplies a current, the current flows through the first radiation portion, toward the first gap to excite a second working mode and generate a radiation signal in a second radiation frequency band; a frequency of the second working mode is higher than a frequency of the first working mode.
Xue et al. disclose (in Fig. 5) the first feed portion (13) and the second feed portion (22) both electrically connected to the first radiation portion (12) for feeding current and signal to the first radiation portion (12); wherein when the first feed portion (13) supplies a current, the current flows through the first radiation portion (12), toward the second gap (a) to excite a first working mode and generate a radiation signal in a first radiation frequency band (e.g. 700 MHz to 960 MHz; Claim 14); when the second feed portion (22) supplies a current, the current flows through the first radiation portion (12), toward the first gap (b) to excite a second working mode and generate a radiation signal in a second radiation frequency band (e.g. 1700 MHz to 2700 MHz; Claim 14); a frequency of the second working mode is higher than a frequency of the first working mode (Para. 0049, Lines 1-8; Para. 0051, Lines 1-9; Para. 0057, Lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second feed portions to electrically connect the first radiation portion as taught by Xue et al. into the device of Chen et al. for the benefit of ensuring dual resonance of different frequency on a single radiating element (Para. 0060, Lines 1-10).
Regarding claim 2:
Chen et al. disclose a third feed portion (F2), wherein the metallic side frame (113) further defines a third gap (121), the metallic side frame (113) between the first gap (122) and the third gap (121) forms a second radiation portion (H2), the third feed portion (F2) is electrically connected to the second radiation portion (H2) for feeding current and signal to the second radiation portion (H2).
Regarding claim 3:
Chen et al. disclose the metallic side frame (113) comprises an end portion (115), a first side portion (116), and a second side portion (117), the first side portion (116) and the second side portion (117) are respectively connected to both ends of the end portion (115), the slot (118) is defined on a side of the metallic back board (112) near the end portion (115) and extends in a direction of the first side portion (116) and the second side portion (117); wherein the first gap (122) is defined on the end portion (115), the second gap (119) is defined on the first side portion (116), the third gap (121) is defined on the second side portion (117); wherein the metallic middle frame (111), the metallic back board (112), and the metallic side frame (113) other than the first and second radiation portions (H1 and H2) are connected to each other to form a system ground plane (Para. 0025, Lines 6-8; Para. 0027, Lines 7-8) to provide a ground for the antenna structure (100).
Regarding claim 6:
Chen et al. disclose a switch circuit (18), wherein one end of the switch circuit (18) is electrically connected to one of the first radiation portion (H1) and the second radiation portion, another end of the switch circuit (18) is electrically connected to the system ground plane (112).
Regarding claim 7:
Chen et al. disclose (in Fig. 5) the switch circuit (18) comprises a single switch (181), the single switch (181) comprises a movable contact (of 181 connected to 183) and a static contact (of 181 connected to G1), the movable contact (of 181 connected to 183) of the single switch (181) is electrically connected to one of the first radiation portion (H1 through H11) and the second radiation portion, the static contact (of 181 connected to G1) of the single switch (181) is directly electrically connected to the system ground plane (112) or electrically connected to the system ground plane (112) through an impedance-matching component (183), and the impedance-matching component (183) has a preset impedance (Para. 0061, Lines 3-5).
Regarding claim 8:
Chen et al. disclose the switch circuit (in Fig. 5) comprises a multiplexing switch (181), the multiplexing switch (181) comprises a movable contact (of 181 connected to 183), a first static contact (to first 183), a second static contact (to second 183), a third static contact (to third 183), and a fourth static contact (to fourth 183), the movable contact (of 181 connected to 183) is electrically connected to the one of the first (H1 through H11) and second radiation portions, the first static contact, the second static contact, and the third static contact are directly electrically connected to different locations of the system ground plane (112) or electrically connected to the different locations of the system ground plane (112) through an impedance-matching component (183), the fourth static contact is directly electrically connected to the system ground plane (112) or suspended, and the impedance-matching component has a preset impedance (Para. 0061, Lines 3-5).
Regarding claim 9:
Chen et al. disclose (in Figs. 1 and 4) a wireless communication device (200), comprising: an antenna structure (100) comprising: a housing (11), the housing (11) comprising a metallic side frame (113), a metallic middle frame (111), and a metallic back board (112), the metallic middle frame (111) positioned parallel to the metallic back board (112), the metallic side frame (113) positioned at a periphery of the metallic back board (112), wherein the metallic side frame (113) defines a first gap (122) and a second gap (119), the metallic back board (112) defines a slot (118), the slot (118), the first gap (122), and the second gap (119) divide a first radiation portion (H1) from the metallic side frame (111), the metallic side frame (111) positioned between the first gap (122) and the second gap (119) forms the first radiation portion (H1); a first feed portion (F1); a second feed portion (F3), the second feed portion (F3) positioned apart from the first feed portion (F1).
Chen et al. is silent on that the first feed portion and the second feed portion both electrically connected to the first radiation portion for feeding current and signal to the first radiation portion; wherein when the first feed portion supplies a current, the current flows through the first radiation portion, toward the second gap to excite a first working mode and generate a radiation signal in a first radiation frequency band; when the second feed portion supplies a current, the current flows through the first radiation portion, toward the first gap to excite a second working mode and generate a radiation signal in a second radiation frequency band; a frequency of the second working mode is higher than a frequency of the first working mode.
Xue et al. disclose the first feed portion (13) and the second feed portion (22) both electrically connected to the first radiation portion (12) for feeding current and signal to the first radiation portion (12); wherein when the first feed portion (13) supplies a current, the current flows through the first radiation portion (12), toward the second gap (See Fig.) to excite a first working mode and generate a radiation signal in a first radiation frequency band (e.g. 700 MHz to 960 MHz; Claim 14); when the second feed portion (22) supplies a current, the current flows through the first radiation portion (12), toward the first gap (See Fig.) to excite a second working mode and generate a radiation signal in a second radiation frequency band (e.g. 1700 MHz to 2700 MHz; Claim 14); a frequency of the second working mode is higher than a frequency of the first working mode (Para. 0049, Lines 1-8; Para. 0057, Lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second feed portions to electrically connect the first radiation portion as taught by Xue et al. into the device of Chen et al. for the benefit of ensuring dual resonance of different frequency on a single radiating element (Para. 0060, Lines 1-10).

Regarding claim 10:
Chen et al. disclose a display unit (201), wherein the display unit (201) is accommodated in an opening on one side of the metallic side frame (113), and the display unit is a full screen (See Fig. 1).
Regarding claim 11:
Chen et al. disclose the antenna structure (100) further comprises [a] third feed portion (F2), the metallic side frame (113) further defines a third gap (121), the metallic side frame (113) between the first gap (122) and the third gap (121) forms a second radiation portion (H2), the third feed portion (F2) is electrically connected to the second radiation portion (H2) for feeding current and signal to the second radiation portion (H2).
Regarding claim 12:
Chen et al. disclose the metallic side frame (113) comprises an end portion (115), a first side portion (116), and a second side portion (117), the first side portion (116) and the second side portion (117) are respectively connected to both ends of the end portion (115), the slot (118) is defined on a side of the metallic back board (112) near the end portion (115) and extends in a direction of the first side portion (116) and the second side portion (117); wherein the first gap (122) is defined on the end portion (115), the second gap (119) is defined on the first side portion (116), the third gap (121) is defined on the second side portion (117); wherein the metallic middle frame (111), the metallic back board (112), and the metallic side frame (113) other than the first and second radiation portions (H1 and H2) are connected to each other to form a system ground plane (Para. 0025, Lines 6-8; Para. 0027, Lines 7-8) to provide a ground for the antenna structure (100).
Regarding claim 15:
Chen et al. disclose the antenna structure (100) further comprising a switch circuit (18), wherein one end of the switch circuit (18) is electrically connected to one of the first radiation portion (H1) and the second radiation portion, another end of the switch circuit (18) is electrically connected to the system ground plane (112).
Regarding claim 16:
Chen et al. disclose (in Fig. 5) the switch circuit (18) comprises a single switch (181), the single switch (181) comprises a movable contact (of 181 connected to 183) and a static contact (of 181 connected to G1), the movable contact (of 181 connected to 183) of the single switch (181) is electrically connected to one of the first radiation portion (H1 through H11) and the second radiation portion, the static contact (of 181 connected to G1) of the single switch (181) is directly electrically connected to the system ground plane (112) or electrically connected to the system ground plane (112) through an impedance-matching component (183), and the impedance-matching component (183) has a preset impedance (Para. 0061, Lines 3-5).
Regarding claim 17:
Chen et al. disclose (in Fig. 5) the switch circuit (18) comprises a multiplexing switch (181), the multiplexing switch (181) comprises a movable contact (of 181 connected to 183), a first static contact (to first 183), a second static contact (to second 183), a third static contact (to third 183), and a fourth static contact (to fourth 183), the movable contact (of 181 connected to 183) is electrically connected to the one of the first (H1 through H11) and second radiation portions, the first static contact, the second static contact, and the third static contact are directly electrically connected to different locations of the system ground plane (112) or electrically connected to the different locations of the system ground plane (112) through an impedance-matching component (183), the fourth static contact is directly electrically connected to the system ground plane (112) or suspended, and the impedance-matching component has a preset impedance (Para. 0061, Lines 3-5).

Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845